DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for priority for the foreign application priority date is 11/28/2017. Certified copy have been received.

Examiner’s note
Examiner noticed as recited in the Remarks dated 12/08/2021, Applicant cited paragraphs [0033-0034], [0039], and [0058] using present application as published (US 2020/0285447). However, Examiner suggests Applicant to use the specification as filed when referring to any paragraphs. 

Response to Amendment
This office action is responsive to amendment filed on 12/08/2021. Claims 1-10 are remain pending. Applicant’s amendment has overcome the claim objection as previous set forth in the Non-Final office action dated 09/09/2021.

Response to Arguments
In response to Applicant’s argument regarding claim rejection under 35 U.S.C.112(a) and 35 U.S.C. 112(b) on Remarks page 5-7 “the specification describes that “the sampling control unit 22 sends, to the sampling unit 32, as a sampling cycle signal S17 … see the present application as published (US 2020/0285447) at [0033-0034] . In addition, the specification describes that … [0039]. Furthermore, the specification states … [0058]. For at least the 
Examiner respectfully disagrees because the recited paragraphs [0033-0034], [0039], and [0058], as published (US 2020/0285447), merely describes the connections of the input ports of the sampling unit 32, for example a clock signal from sampling control unit 22, and the signal output from the comparing unit 31, furthermore [0058] merely discloses the function of the sampling unit 32 without reciting any structure of the sampling unit 32 to perform the claimed function. In another word, the specification merely describes what the sampling unit does but not what the sampling unit is. Therefore, the rejection under 35 U.S.C.112(a) and 35 U.S.C. 112(b) are still standing.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient 
“a light output unit”, “a light receiving unit”, “a comparing unit”, “a sampling unit”,   in claim 1. Specification [0016] describes the lighting output unit 11 includes a laser diode and a current source supplying current to the laser diode, [0019] light receiving unit 13 includes a photodiode, [0031] the comparing unit 31 is constituted by using a comparator.
“an inverting unit” in claim 2. Specification [0032] describe the inverting unit 33 is constituted by using an inverter.
“a monitoring light receiving unit” in claim 5. Specification [0020] the monitoring light receiving unit 14 includes a monochromator, and measure a spectrum of input light.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a sampling unit”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Such limitation invokes 112(f), but the specification devoid of any structure that performs the function in claim. For instances: 

“a sampling unit” specification and drawing merely discloses a sampling unit 32 as a black box that performs the claimed function.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Dependent claims 2-7 are rejected for inheriting the same deficiencies as claims upon which they depend.
	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
1 recites “a sampling unit”. As described above in the rejection under 35 U.S.C. 112(b), such limitations invoke 112(f), but the specification does not provide sufficient structure, material, and or acts for performing the claimed invention. Therefore, the specification fails to describe the claim subject matter in such a way to reasonably convey to one of ordinary skill in the art that the inventors had possession of the claimed invention. 
Dependent claims 2-7 are rejected for inheriting the same deficiencies as claims upon which they depend.

Allowable Subject Matter
Claims 8-10 are allowed.  Claims 1-7 would be allowable if rewritten to overcome the rejections under 35 USC 112(a) and 35 USC 112(b),.
The following is a statement of reasons for the indication of allowable subject matter. Applicant claims a method for generating a random number comprises outputting light of a prescribed wavelength; receiving light and converting the light into a current signal; converting the current signal into a voltage signal; converting the voltage signal into a binary signal by comparison with a reference voltage; sampling, at a cycle being set based on a frequency of noise of the light, the converted binary signal, and converting the sampled signal into bit data; and outputting bit string data in which the bit data are arranged in order of being converted.
The primary reasons for indication of allowable subject matter is the specific step of sampling the converted digital signal and converting the sampled signal into bit data at a cycle being set based on a frequency of noise of the light.
Chong - US 2014/0337400
Chong discloses quantum random number generator (QRNG) that uses optical oscillator as a noise source, such as a laser, the QRNG also having photodetector, such as photodiode, to receive the light and convert the light into current signal, and the output of photodiode is coupled to an independent transimpedance amplifier, or equivalent current to voltage converter 
Saitoh – US 2010/0217789
Saitoh discloses a physical random number generator having a laser light source acts as a noise source, a photodetector to converts the light intensity of transmitted light to electric signal, and an ADC to convert the analog electric signal into binary digital signal, and the binary digital signal is fed into a PC for used in varies encryption processes as random number data as shown in figure 1. 
Cerf – US 2012/0221615
Cerf discloses a quantum random number generator comprises a laser as a noise source that emits light to a photodiode, which convert the intensity of light into current signal and fed into an ADC to convert the analog signal into digital binary signal, and the binary signal are fed into an electronic processing circuitry such as CPU to further processing the random bit data. Cerf also teaches a current controller to control the current of the laser as shown in figure 2.
Anderson – US 6070178
Anderson teaches a system for generating true random number generating using thermal noise as the source to generate an analog signal that is later converted into binary digital using an ADC. Anderson also teaches that the ADC is implemented using a comparator to compare the analog input signal with a reference voltage signal to output binary value according to the comparison result
Wilber – US 2018/0039485
Wilder teaches a system to generate quantum random number generator, as shown in figure 7, comprises LED to transmit light to photodiodes to convert intensity of light to electric signal, such as current signal, and the output of the photodiodes are coupled into current to 
None of the closest found prior art teaches the step of sampling, at a cycle being set based on a frequency of noise of the light, the converted binary signal, and converting the sampled signal into bit data. Thus, claims 8-10 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








/H.D./            Examiner, Art Unit 2182       
 	/EMILY E LAROCQUE/            Primary Examiner, Art Unit 2182